Order entered February 21, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01407-CV

                         CHRISTIAN CARE CENTERS, INC., Appellant

                                                  V.

 REBECCA O'BANION AND JANIS L. WOOD, INDIVIDUALLY AND AS PERSONAL
 REPRESENTATIVES OF TEH ESTATE OF J.D. RICHMOND, DECEASED, Appellees

                         On Appeal from the 162nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-09-12201

                                              ORDER
           The reporter’s record is overdue in this appeal. The clerk’s record contains appellant’s

request for preparation of the record, and appellant’s docketing statement reflects that payment

arrangements have been made with the court reporter for the record. Accordingly, we ORDER

Sheretta Martin, official court reporter of the 162nd Judicial District Court, to file the reporter’s

record within THIRTY DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Sheretta Martin, official court reporter, 162nd Judicial District Court, and to counsel for all

parties.

                                                        /s/   DAVID LEWIS
                                                              JUSTICE